Citation Nr: 1735045	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of colon cancer with resection of the large intestine with gastroesophageal reflux disease (GERD) ("colon cancer residuals").

2.  Entitlement to service connection for degenerative joint disease (DJD) of the left hip.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to October 1998, and May 2002 to September 2010.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, granted service connection for colon cancer with resection of the large intestine, and assigned a total initial rating, effective October 1, 2010; and a 20 percent rating, effective November 1, 2011.

In June 2015, the Board remanded the issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions by sending the Veteran a June 2015 letter with VA Forms 21-4142 and 21-4142a and requesting additional treatment information of his post-operative colon cancer after March 2015, contacting the Evans Army Community Hospital for additional records, associating those records with the claims file, providing the Veteran with an October 2015 VA examination, and readjudicating the issue in a February 2016 Supplemental Statement of the Case.

In the June 2015 decision, the Board referred, as relevant, the following issues to the AOJ for appropriate action, pursuant to 38 C.F.R. § 19.9(b) (2016):  service connection for gastroenteritis, irritable bowel syndrome, and chronic fatigue syndrome.  In September 2015, the Appeals Management Center issued a memorandum inferring the service connection issues.  However there is no indication that any further development has been completed.  These issues were not adjudicated by the AOJ, and are thus again REFERRED for appropriate action.
The Veteran submitted March 2017 claims for service connection for hearing loss and flat feet.  The record reflects that the RO is still developing these claims, and they will therefore be addressed in a subsequent rating decision.

The issue of service connection for DJD of the left hip is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's colon cancer residuals are of moderate severity, but with resolution of any doubt in the Veteran's favor, the residuals result in persistently recurrent epigastric distress with symptoms that are productive of considerable impairment of health.

2.  The medical evidence demonstrates that DVT is a residual of the Veteran's colon cancer and is manifested by intermittent pain and swelling of the legs.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, but no higher, for colon cancer residuals are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes (DCs) 7343-7329, 7399-7346 (2016).

2.  The criteria for a separate rating of 10 percent, but no higher, for DVT as a residual of colon cancer, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, DC 7121 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, the Veteran did not raise any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Colon Cancer Residuals

In this case, the Veteran's service-connected colon cancer residuals are rated as 100 percent disabling under DC 7343, as of October 1, 2010; and then as 20 percent disabling from November 1, 2011, under DC 7343-7329.

The provisions of 38 C.F.R. § 4.114, DC 7343 contain a temporal element for continuance of a 100 percent rating for malignant neoplasms of the digestive system.  Therefore, the RO's rating action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

As applicable here, DC 7343 for malignant neoplasms of the digestive system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344 (2016), referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

At any rate, the crux of the Veteran's claim is his repeated disagreement with the 20 percent rating, requesting that it be increased to 100 percent.

Under DC 7343, malignant neoplasms of the digestive system, exclusive of skin growths are initially rated at 100 percent.  A note to the rating criteria provides that an evaluation of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the condition is to be rated on its residuals.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under DC 7319 (irritable colon syndrome- spastic colitis, mucous colitis, etc.), a noncompensable (0 percent) rating is warranted for mild disturbance of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is warranted when there is severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

Under DC 7329, a 10 percent rating is for resection of the large intestine with slight symptoms.  Where there are moderate symptoms, a 20 percent rating is assignable.  Where there are severe symptoms objectively supported by examination findings, a 40 percent rating is assignable.  Also, it is noted that the disability shall be rated under DC 7301 where residual adhesions constitute the predominant disability.  38 C.F.R. § 4.114, DC 7329.

DC 7332 provides for a higher rating of 60 percent for extensive leakage and fairly frequent involuntary bowel movements, and a 100 percent for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.

The Board notes that, in May 2016, the RO combined the Veteran's service-connected GERD with the service-connected colon cancer residuals to avoid a pyramiding conflict.  The RO previously rated GERD separate from the colon cancer residuals, by analogy to hiatal hernia under DC 7399-7346.  

Under DC 7346, a 60 percent rating where there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.

Turning now to the relevant evidence in this case, a private treatment record dated April 2011 reflects a left hemicolectomy or descending colectomy with end-to-end anastomosis, along with a diagnosis of a descending colon mass.  A biopsy revealed adenocarcinoma of the colon.

A November 2011 VA GERD examination report reflects a diagnosis of GERD since February 2011, for which the Veteran took omeprazole.  Symptoms included infrequent episodes of epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation, sleep disturbances caused by esophageal reflux with four or more episodes per year lasting less than one day, anemia, recurrent nausea with four episodes per year that lasted less than one day, and recurrent vomiting with four or more episodes per year lasting one to nine days.

A November 2011 VA intestinal conditions examination report reflects a diagnosis of intestinal neoplasm since January 2011, and an April 2011 hemicolectomy with end-to-end anastomosis of his colon due to adenocarcinoma within tubulovillous adenoma.  The Veteran had no problems defecating, and had no signs or symptoms attributable to any non-surgical, non-infectious intestinal conditions.  He had no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition; no weight loss attributable to an intestinal condition; and no malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  The examiner noted a malignant neoplasm, for which treatment was completed; there were no residual conditions or complications due to the neoplasm or its treatment.

A November 2011 VA intestinal surgery examination report noted the April 2011 resection of the large intestine and that continuous use of vitamin B12 and iron was needed in order to control his disability.  The examiner found that the Veteran had moderate symptoms attributable to the resection of the large intestine, specifically ventral incisional hernia and anemia.  There was no weight loss attributable to an intestinal surgery; no interference with absorption and nutrition attributable to resection of the small intestine that caused impairment of health objectively supported by examination findings, including definite and/or material weight loss; and no persistent intestinal fistula attributable to a surgical intestinal condition.  The Veteran did have a scar, but it was not painful and/or unstable, and the total area of all related scars was not greater than 39 square (sq.) centimeters (cm) (6 sq. inches).

In his February 2012 Notice of Disagreement, the Veteran stated that a total rating was warranted due to residual gastrointestinal bleeding and continuations of anemia, DVT, and ventral herniorraphy with inserted polypropylene preperitoneal mesh.  He also reported recurring symptoms of weaknesses and continued pain in the abdomen.

In his October 2013 VA Form 9, the Veteran asserted that the masses continued to grow along with his increased lymph nodes after the large intestine resection.  He stated that he suffered from colonic inertia and lost and gained weight, depending on the condition of his intestines.  He reported that his colon cancer residuals had become worse in the last year and a half; and that he got very bloated, felt full all the time, was constipated for about four to five days, and felt sluggish and fatigued daily.  He stated that it seemed like his gastrointestinal system was not responding well to medications or supplements as nothing worked and he had pain every day.

In an April 2014 Report of General Information, the Veteran stated that his gastritis and malignant neoplasms had gotten worse.

VA treatment records reflect a May 2014 colonoscopy, which revealed a benign large intestine neoplasm, specifically a tubular adenoma.

A June 2014 VA GERD examination report reflects a diagnosis of GERD since 1996.  Symptoms included infrequent episodes of epigastric distress with four or more episodes lasting less than one day; pyrosis (heartburn), with four or more episodes per year that lasted less than one day; reflux with four or more episodes per year that lasted less than one day; substernal arm or shoulder pain with four or more episodes per year that lasted less than one day; anemia; mild nausea with four or more episodes per year that lasted less than one day; and moderate esophageal stricture, spasm of esophagus, or acquired diverticulum of the esophagus, specifically that it was dilated in 2011.

VA treatment records dated June 2014 reflect a history of well-controlled gastritis/GERD, which resulted in strong symptoms with burning, particularly at night, when the Veteran tried to stop his medication.  Records from March 2015 to July 2015 reflect a colonoscopy, which revealed a benign large intestine neoplasm.

In July 2015, the Veteran again stated that his colon cancer residuals had gotten worse based on his May 2014 colonoscopy, and thus warranted a total rating.

An October 2015 VA intestinal conditions examination report reflects a diagnosis of a large bowel resection, secondary to cancer.  The disability was stable, and required continuous medication.  Signs or symptoms included anemia with no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition; no weight loss attributable to an intestinal condition; and no malnutritious, serious complications, or other general health effects attributable to the intestinal condition.  The examiner noted that the Veteran had a malignant neoplasm, for which he had a large bowel resection; there were no current residuals due to the neoplasm or its treatment.  The Veteran also had a scar that was not painful and/or unstable, and did not have a total area greater than 39 sq. cm (6 sq. inches).  The examiner specifically stated that the Veteran's cancer was in remission, that he was not currently being treated for his cancer, and that the severity of his post-operative residuals was moderate.

As indicated, the Veteran's colon cancer residuals are rated as 20 percent disabling under DC 7329.  On review, the weight of the evidence is against finding that the Veteran's colon cancer residuals are severe in severity.  The November 2011 and October 2015 VA examiners found no more than moderate severity of his post-operative residuals, which included anemia and ventral hernia.  The evidence further reflects no weight loss attributable to intestinal surgery; and no interference with absorption and nutrition that caused impairment of health objectively supported by examination findings, including definite and/or material weight loss; no persistent intestinal fistula.  Moreover, the October 2015 VA examiner stated that the Veteran's colon cancer was in remission and that he was not currently being treated for it.  As such, the Board finds that the criteria for the next higher rating of 40 percent under DC 7329 are not warranted.  

Additionally, the Veteran noted residual gastrointestinal bleeding, continuations of anemia, DVT, a ventral hernia, weakness, and continued abdominal pain.  The Board notes that the Veteran is already service-connected separately for anemia, and his ventral hernia (which is evaluated under DC 7346) is included in the current rating for residuals of colon cancer.  

His claim for service connection for DVT was denied by the RO in February 2015 and again in July 2015 based on direct service connection and service connection secondary to service-connected anemia, but is addressed below as a separate residual of his colon cancer.

While the Veteran is competent to report the symptoms he experiences first-hand, he is not competent to provide evidence as to more complex medical questions such as the recurrence of cancer or whether his residual disability is severe from a medical standpoint.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As discussed, the Veteran's GERD and colon cancer residuals are considered one service connected disability.  

On review, the Board finds that the criteria for a higher rating of 30 percent are approximated under DC 7346.  The record reflects that the Veteran developed GERD during military service, and since then, he has required treatment for GERD, including with prescription medication as well as over-the-counter medication.
The November 2011 and June 2014 VA examiners found episodes of epigastric distress (four or more times per year lasting less than one day), dysphagia, pyrosis, reflux (four or more episodes per year lasting less than one day), regurgitation, sleep disturbance, anemia, recurrent mild nausea (four or more episodes per year that last less than one day), recurrent vomiting (four or more episodes per year lasting one to nine days), and substernal arm or shoulder pain (four or more times per year and lasting less than one day).  The November 2011 VA examiner did not specify the frequency of epigastric distress.  The June 2014 VA examiner did not check the box indicating that the Veteran has had persistent epigastric distress, but rather checked the box indicating that the Veteran had infrequent episodes of GERD.  However, the examiner also indicated that the Veteran had been experiencing had four or more episodes of GERD symptoms such as pyrosis, reflux and nausea.  Moreover, in describing the Veteran's medical history, the June 2014 VA examiner stated that the Veteran has had persistent symptoms of GERD since service.  

Accordingly, the question of whether the Veteran's colon cancer residuals including GERD results in persistent epigastric distress is in relative equipoise.  Thus, considering the record as a whole, the Board finds that the totality of the Veteran's GERD symptoms during the applicable appeal period more nearly result in considerable impairment of health, given that he experiences epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance, anemia, recurrent mild nausea, recurrent vomiting, and substernal arm or shoulder pain.  Therefore, a 30 percent rating, but no higher, is warranted under DC 7346.

The Board also notes the Veteran's contentions that a total rating is warranted due to the worsening of his colon cancer residuals.  His colon cancer residuals were rated at 100 percent under DC 7343, which is assigned after the cessation of any surgical procedure, in this case the April 2011 large intestine resection, for six months.

The Board declines to assign a 100 percent rating under DC 7343 for any period since November 1, 2011.  The Veteran indicates that he has undergone colonoscopies since his resection.  The note to DC 7343 indicates that the 100 percent rating shall continue six months beyond the cessation of therapeutic procedures, such as surgery, x-ray, and chemotherapy.  As all of the medical evidence in the file indicates, the Veteran did not undergo any "therapeutic procedures" for his colon cancer other than the resection of his large intestine in April 2011.  The 20 percent rating was effectuated as of November 2011.  Moreover, the Board finds that a colonoscopy is not considered a therapeutic procedure, but rather a diagnostic tool to conduct an internal examination of the entire length of the colon.  All tests for colon cancer residuals (including May 2014 and March 2015 colonoscopies) do not reveal a recurrence of colon cancer, but rather only a benign large intestine neoplasm.  Significantly, the October 2015 VA examiner found that the Veteran's colon cancer was in remission with no current residuals, and that the Veteran was not currently being treated for his cancer, and the evidence submitted thereafter also shows no evidence of recurrence.  Thus, there is no basis to extend the 100 percent rating for any period beyond October 31, 2011.

Accordingly, the Board finds a disability rating of 30 percent, but no higher, is warranted for the Veteran's service-connected colon cancer residuals, to include GERD symptoms.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


B.  Separate Rating for DVT as a Residual of Colon Cancer

The Veteran's claim for DVT was first denied in a February 2015 rating decision as not being related to his service-connected anemia.  He also contended that it was due to his active duty service; the claim on this basis was denied in a July 2015 rating decision.  Those bases for service connection are not currently on appeal, and will not be discussed any further.  

However, the Board observes that a March 2011 private treatment record reflects a diagnosis of right lower extremity common femoral popliteal DVT, as well as saphenous vein, which was likely secondary to the colon adenoma.  Additionally, a November 2011 VA examiner stated that the Veteran's phlebitis/DVT was attributed to the adenocarcinoma.  Moreover, a January 2015 VA examiner noted that risk factors for DVT included cancer.  As such, the Board finds that the evidence demonstrates that the Veteran's DVT is a residual of his service-connected colon cancer.

DVT can be rated under either DC 7120 for varicose veins, or DC 7121 for post-phlebitic syndrome of any etiology.  The Board finds that DC 7121 best fits the Veteran's symptoms, as there is no indication that he has varicose veins.

Under DC 7121, a noncompensable (0 percent rating) will be assigned for asymptomatic palpable or visible varicose veins.  A 10 percent rating will be assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating will be assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating will be assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating will be assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent (total) rating will be assigned with massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7121.

A March 2011 private treatment record reflects that the Veteran was hospitalized due to increased swelling of the right ankle and pain in his right calf.  A duplex study of the right leg revealed DVT proximal common femoral and popliteal veins, which were nonocclusive, as well as an occlusive thrombus in the greater saphenous vein on the right side.  As such, the doctor noted that the planned colon resection would likely be postponed until the DVT resolved.  Additionally, antiembolism stockings were recommended.

A November 2011 VA examination report reflects phlebitis/DVT resulted in residual pain and swelling of the legs, which were aggravated by walking and standing.

A March 2013 VA treatment record reflects Doppler imaging of the right lower extremity due to calf pain and swelling, which revealed a normal right lower extremity with no evidence for DVT.  VA treatment records dated from May 2014 to July 2014 reflect complaints of chronic right leg pain and swelling.  In May 2014 the Veteran reported a history of DVT in his right leg, now with superimposed superficial thrombophlebitis.

In August 2015 correspondence, the Veteran noted that he was diagnosed with DVT in March 2011, and reported constant right leg swelling.

Based on review of all evidence, both medical and lay, the Board finds that for the entire period on appeal, the Veteran's right leg DVT more nearly approximates the criteria for a 10 percent rating.  The only symptoms reported and reflected in the evidence are pain and swelling in the right leg, including the ankle, which appear to be intermittent given the dates the Veteran complained of such symptoms and sought medical treatment, and which are aggravated by prolonged walking and standing.  There is no indication that the pain and swelling are persistent, that they are incompletely relieved by elevation of the right leg, or that he has stasis pigmentation or eczema.  As such, the Board finds that a separate rating for right leg DVT of 10 percent, but no higher, is warranted.  The preponderance of the evidence is against a higher level of compensation for this period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Other Considerations

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran was awarded a total rating based on individual unemployability (TDIU) from November 1, 2011 to July 8, 2013.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (s) on account of colon cancer rated as 100 percent disabling and additional service connected disabilities, independently rated at 60 percent or more from October 1, 2010, to November 1, 2011.  
ORDER

Entitlement to a disability rating of 30 percent, but no higher, for the Veteran's colon cancer residuals is granted.

Entitlement to a separate rating of 10 percent, but no higher, for DVT in the right leg, as a colon cancer residual, is granted.


REMAND

In February 2016, the Veteran filed a claim for service connection of DJD of the left hip.  The RO denied the claim in a May 2016 rating decision.  In September 2016, the Veteran called and stated that he would like to appeal the rating decision regarding his hip claim.  The Veteran has expressed disagreement with the left hip decision, which was then reduced to writing in the Report of General Information, and the Board liberally construes that communication as a Notice of Disagreement (NOD).  However, a Statement of the Case (SOC) has yet to be issued.  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The Board is therefore obligated to remand the service connection claim for DJD of the left hip for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Issue to the Veteran an SOC which addresses the issue of entitlement to service connection for DJD of the left hip.  See September 2016 NOD to May 2016 rating decision.

The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then it should return to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


